     Case 3:18-cv-02721-AJB-WVG Document 73 Filed 09/15/21 PageID.660 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SANDY A. EULITT,                             Case No.: 18-cv-02721-AJB-WVG
12
                                       Plaintiff, ORDER DENYING PLAINTIFF’S
13                                                REQUEST TO PROCEED IN FORMA
     v.                                           PAUPERIS WITHOUT PREJUDICE
14
15   CITY OF SAN DIEGO,                           (Doc. No. 69)
16
                                     Defendant.
17
18
19         Before the Court is a motion for leave to proceed in forma pauperis filed by pro se
20   plaintiff, Sandy A. Eulitt (“Plaintiff”). (Doc. No. 69.) The screening procedures at 28
21   U.S.C. § 1915(e)(2) applies to all pro se litigants, regardless of whether they are prisoners
22   or not. Andrews v. Cervantes, 493 F.3d 1047, 1051, 1051 n.1 (9th Cir. 2007) (citing Lister
23   v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)). The ability to proceed in
24   forma pauperis “is a privilege, rather than a right,” and 28 U.S.C. § 1915 protects the
25   taxpayer from the fraudulent or carelessly granted payment of costs at government expense.
26   Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1996). As such, “it is proper and
27   indeed essential for the supporting affidavits to state the facts as to affiant’s poverty with
28   some particularity, definiteness and certainty.” Id.
                                                   1

                                                                                18-cv-02721-AJB-WVG
     Case 3:18-cv-02721-AJB-WVG Document 73 Filed 09/15/21 PageID.661 Page 2 of 2



 1          Here, Plaintiff requests a waiver of the Ninth Circuit Court of Appeals’ filing fee
 2   and to proceed in forma pauperis. (Doc. No. 69 at 1.) Plaintiff asserts that she “meets the
 3   income eligibility requirements to proceed in forma pauperis” because she is a Medi-Cal
 4   recipient and received reduced employment income in 2020 and 2021 due to the pandemic
 5   and medical issues. (Id. at 1–2.) Plaintiff’s filing and supporting documentation, however,
 6   do not state the facts of her poverty with any “particularity, definiteness and certainty.”
 7   Jefferson, 277 F.2d at 725. For example, nowhere in her filings does she list her income,
 8   assets, and liabilities. Her generalized and unsupported contentions are not enough for the
 9   Court to meaningfully determine her indigency. Consequently, the Court finds that Plaintiff
10   has not made an adequate showing of indigency and DENIES her motion to proceed in
11   forma pauperis. See 28 U.S.C. § 1915(e)(2); Jefferson, 277 F.2d at 725 (denying motion to
12   appeal in forma pauperis because “[n]o such certainty and definiteness, and no
13   particularity, exists in the affidavits before us.”).
14          For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
15   motion to proceed in forma pauperis. (Doc. No. 69.) To proceed with the appeal, the Court
16   DIRECTS Plaintiff to the Ninth Circuit Court of Appeal’s Order dated August 26, 2021,
17   in which she has been instructed to do the following:
18          Within 21 days after the date of this [August 26] order, appellant shall pay to
            the US District Court the $505.00 filing and docketing fees for this appeal and
19
            file in the US Court of Appeals proof of such payment or file in the US Court
20          of Appeals a motion to proceed in forma pauperis.
21   (Doc. No. 72.)
22          IT IS SO ORDERED.
23   Dated: September 15, 2021
24
25
26
27
28
                                                     2

                                                                               18-cv-02721-AJB-WVG
